FILED
                            NOT FOR PUBLICATION                             MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARIANNE CAPRICE GILBERT,                        No. 06-70403

               Petitioner - Appellant,           Tax Ct. No. 9996-04

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Marianne Caprice Gilbert appeals pro se from the Tax Court’s decision

upholding the denial of equitable innocent spouse relief under 26 U.S.C. § 6015(f)

from joint liability for income tax for tax year 1995. We have jurisdiction under

26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s decision as to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
whether the Commissioner abused his discretion in denying equitable relief under

§ 6015(f). See Fargo v. Comm’r, 447 F.3d 706, 709 (9th Cir. 2006); United States

v. Washington, 157 F.3d 630, 642 (9th Cir. 1998). We affirm.

      The Tax Court properly concluded that the Commissioner did not abuse his

discretion in denying Gilbert equitable innocent spouse relief where several factors

weighed against granting relief. See 26 U.S.C. § 6015(f); Rev. Proc. 2003-61

§ 4.03 (providing nonexclusive list of factors to be considered when determining

whether to grant equitable relief under § 6015(f)).

      Gilbert’s discrimination argument is unpersuasive.

      AFFIRMED.




                                          2                                   06-70403